DETAILED ACTION
This is an Office action based on application number 16/569,296 filed 12 September 2019, which claims priority to US Provisional Application number 62/732,392 filed 17 September 2018. Claims 1-3, 6-14, 16, and 21-23 are pending. Claims 10-14, 16, and 21-23 are withdrawn from consideration due to Applicant’s amendments. Claims 4-6, 15, and 17-20 are canceled.
Amendments to the claims, filed 9 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (US Patent Application Publication No. US 2014/0090309 A1) (Dumm) in view of Heo et al. (KR 10-1812738 B1 with citations taken from the provided Derwent Abstract and machine translation), Pakalapati et al. (US Patent Application Publication No. US 2010/0064594 A1) (Pakalapati).

Regarding instant claims 1-4 and 6-7, Dumm discloses chard particles used for abrasive grinding, honing, finishing polishing, and other applications, wherein said particles are specifically cubic boron nitride particles (CBN particles) having a roughened surface texture for enhanced performance in industrial applications (paragraph [0002]).
	Dumm further discloses that said CBN particles comprise intricate etch-pits on the surface of said particles (paragraph [0040]).
	Dumm further discloses that the depth of the pits ranges from about 5% to about 70% of the longest length of the particle (Claim 8); therefore, the scope of Dumm necessarily encompasses pits having a depth of from 5 nm (i.e., 5% of a particle having a size of 0.1 micron) to 350 micron (i.e., 70% of a particle having a size of 500 micron); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dumm further discloses that the CBN particles are monocrystalline CBN particles (Claim 16). Further, the disclosure of monocrystalline CBN particles, without mention of an amount of a hexagonal type is construed to meet the claimed limitation of an etched particle population that contains no hexagonal boron nitride.
	Dumm further discloses that the CBN particles have a surface roughness of less than about 0.95 (Claim 1), wherein the surface roughness decreases as the degree of pits and spikes increases. Therefore, the surface roughness is considered analogous to the percentage of the particle covered by pits, and the surface roughness of about 0.95 is construed to necessarily include the percent of the particle covered by pits as recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dumm further discloses that the particles are produced by providing a plurality of abrasive particles, blending reactive powder with the abrasive particles, and compressing the blended components into a pellet (paragraph [0010]), which is construed to meet the claimed compressed blended mixture of a reactive metal powder with a plurality of etched monocrystalline cubic boron nitride particles.
	Dumm does not explicitly disclose CBN particles comprising grooves having a specific length, width, and depth. Dumm does not explicitly disclose the pits of the CBN particles having a specific width. Dumm does not explicitly disclose the specific toughness index of the boron nitride particles.
	However, Heo discloses cubic boron nitride (CBN) particles having fine grooves that are used as abrasives (paragraphs [0001-0004]). Heo teaches that such CBN particles having fine groove structures eliminate problems such as the reduction in tool life and uneven grinding due to the nonuniform fracture when such a tool is used (paragraph [0006]). Heo teaches that said grooves have an average diameter of width of 0.01 to 3% of the CBN particle size (paragraph [0008]), wherein said CBN particles have a particle size of 10 to 600 µm (paragraph [0026]). Therefore, the scope of Heo encompasses grooves having an average width or diameter within the range of 1 nm (i.e., 0.01% of a 10 µm particle) to 18 µm (i.e., 3% of a 600 µm).
	Further, Pakalapati discloses abrasive grains of cubic boron nitride having surface features each having a lateral length greater than about 0.1 micron (Claims 1 and 10), wherein the lateral length is the diameter of the smallest circle that completely circumscribes the feature (paragraph [0068]). Pakalapati discloses that the size of such features allows for greater retention force between a bond system and the abrasive grain (paragraphs [0066; 0069]).
	Pakalapati’s disclosure is construed to teach that any surface structure on a CBN particle (e.g., the pits and grooves of Dumm and Heo) should also have a lateral length (i.e., longest dimension) of at least 0.1 micron; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior are before him or her, to include the grooves of Heo into the CBN particles of Dumm. The motivation for doing so would have been that the inclusion of such grooves eliminate problems such as the reduction in tool life and uneven grinding due to the nonuniform fracture. Further, it would have been obvious to produce such grooves having a depth as prescribed by the Dumm. The motivation for doing so would have been that such a depth is art recognized in the formation of surface features for a CBN abrasive particle.
	Further, it would have been obvious to form both the pits and grooves such that the predominant size of the feature (e.g., the length of the groove or the width of the pit) to have a size of at least 0.1 micron. The motivation for doing so would have been to increase the retention strength of the CBN particles to a bond system into which said particles are incorporated.
	As to the claimed limitation “wherein the plurality of etched monocrystalline cubic boron nitride particles have an aggressively etched surface with a uniform submicron surface pattern and a high toughness index”, the terms “aggressively etched”, “uniform submicron surface pattern”, and “high toughness index” are broad, relative terms without specific quantification. As such, without said quantification, definition of such terms, and persuasive arguments as to why it would not, the prior art combination is construed to meet the claimed broad terms.
Furthermore, as cited above, Dumm further discloses that the CBN particles have a surface roughness of less than about 0.95, wherein the surface roughness decreases as the degree of pits and spikes increases. Therefore, it is construed that Dumm seeks to increase the amount of pits and spikes contained on the CBN particles, wherein an increasing amount of pits and spikes covering the surface of the CBN is construed to lead to a uniform coverage of pits and spikes.
	As to the claimed toughness index relationship between the etched particles and a non-etched, non-rough cubic boron nitride particle population, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., a monocrystalline cubic boron nitride particle having an amount of pits and grooves of a certain size formed thereon), and one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claim, which includes the claimed toughness index. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Heo and Pakalapati with Dumm to obtain the invention as specified by the instant claims.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm in view of Heo and Pakalapati as applied to claim 1 above, and further in view of Zhang (US Patent Application Publication No. US 2016/0002515 A1) (Zhang).

Regarding instant claims 8-9, Dumm discloses that the CBN particles are incorporated into a vitrified bond system to form precision grinding, honing, and/or superfinishing systems, wherein the bonding material is glass frits (paragraph [0040]).
	Dumm in view of Heo and Pakalapati does not explicitly disclose that the CBN particles are coated with a specific amount of glass.
	However, Zhang discloses a superabrasive material comprising a core inclusive of cubic boron nitride and a glass coating evenly covering the outside of the core, wherein the  glass coating ranges from about 1 wt% to about 15 wt% of the  core (Claims 9 and 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of prior art before him or her, to coat the CBN particles of Dumm in view of Heo and Pakalapati with the amount of glass prescribed by Zhang. The motivation for doing so would have been to increase the retention of said CBN particles to vitreous bonding systems into which they are incorporated for various grinding applications.
	Therefore, it would have been obvious to combine Zhang with Dumm in view of Heo and Pakalapati to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the grounds of rejection are amended. Applicant’s arguments regarding the prior art references, however, are unpersuasive.
Applicant primarily argues that the prior references, neither alone nor in combination, disclose all of the claimed elements. Specifically, Applicant contends that the prior art fails to teach or suggest (I) “wherein the plurality of etched monocrystalline cubic boron nitride particles have an aggressively etched surface with a uniform submicron surface pattern and a high toughness index” and (II) “wherein the etched particle population contains no hexagonal boron nitride”, as claimed. In support of their position, Applicant provides a Declaration under 37 C.F.R. §1.132 by Dr. Adam Dalis filed 9 June 2022 (Dallis June 2022 Declaration). In both their arguments and the Dallis June 2022 Declaration, Applicant contends that Dumm, at best, discloses etched cubic boron nitride particles, where the surface of the cubic boron nitride particles exhibit a mildly rough, non-uniform submicron surface pattern and displays a medium toughness index. Applicant contends that the difference between the composition of the claimed invention and that of the prior art is due to the differences in pressure used to form a cubic boron nitride pellet. Specifically, Applicant contends that Dumm produces a cubic boron nitride pellet at a lower pressure (e.g., from about 5 psi to about 50,000 psi), whereas Applicant’s inventive composition is formed at a pressure of 3 GPa (i.e., approximately 435,000 psi).
	Applicant’s argument is unpersuasive. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features exhibited in the figures of the Dallis June 2022 Declaration) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the instant case, as discussed above, the limitation “wherein the plurality of etched monocrystalline cubic boron nitride particles have an aggressively etched surface with a uniform submicron surface pattern and a high toughness index” is broad because the terms “aggressively etched”, “uniform submicron surface pattern”, and “high toughness index” are, themselves, relative terms without specific quantification. It is not readily and apparently clear that “an aggressively etched surface with a uniform submicron surface pattern” must have the same structure as that illustrated in the Dallis June 2022. Further, since the “aggressiveness” and “uniformity” of the etching is not readily quantified, Applicant has not clearly differentiated the invention, as recited by the claims, from that of the prior art.
	Furthermore, Applicant’s arguments that the composition of at least Dumm is produced at a lower pressure than that of Applicant’s invention are unpersuasive as (I) the instant claims are drawn to a product, and (II) the pressure at which the product is made is not recited by the pending claims.
	Additionally, In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, the Applicant’s arguments and the Dallis June 2022 merely show the differences between the cubic boron nitride particles of the Dumm reference and that of Applicant’s invention. However, the prior art rejection is a combination of teachings of Dumm with at least Heo and Pakalapati, both of which seek to modify the number and type of surface features. Applicant has not persuasively shown that the product of the prior art combination does not obviate the composition of the claimed invention.
	Applicant goes on to argue that the remaining prior art rejections do not remedy the deficiencies of the Dumm reference. Such an argument is unpersuasive as the alleged deficiencies of the Dumm reference are addressed, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/20/2022